








Exhibit 10.1
EXECUTION VERSION


TRANSITION EMPLOYMENT AND SEPARATION AGREEMENT
This TRANSITION EMPLOYMENT AND SEPARATION AGREEMENT (this “Agreement”) is
entered into as of May 18, 2015 (the “Effective Date”), between Nortek, Inc.
(the “Company”) and Almon C. Hall, III (the “Executive”).
WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement, dated August 27, 2004, amended as of December 17,
2009 (the “Employment Agreement”);
WHEREAS, in connection with the Executive’s anticipated departure from the
Company, the Company wishes to secure the services of the Executive through
December 31, 2015 (the “Separation Date”) in order to, among other things,
facilitate a smooth transition for any successor to the Executive’s position;
and
WHEREAS, in connection with the foregoing, it is intended that this Agreement
govern the terms of the Executive’s employment with the Company through the
Separation Date and termination of employment.
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Executive hereby agree as
follows:


1.
Status.



(a)Continued Service. From and after the Effective Date, the Executive shall
continue to serve as Senior Vice President and Chief Financial Officer of the
Company (the “CFO”) until the earlier of (x) the Separation Date and (y) the
date that the Executive’s successor commences employment as CFO with the Company
(the “Successor CFO Date”). As of the Separation Date, the Executive’s
employment with the Company shall terminate.


(b)Advisory Services Role. In the event that the Company employs a new CFO prior
to the Separation Date, the Executive shall continue as an employee of the
Company and perform such advisory duties and have such responsibilities
reasonably assigned to him from time to time by the Company’s Chief Executive
Officer (the “CEO”), from the Successor CFO Date through the Separation Date. In
the event that the Executive commences such advisory services role following the
Successor CFO Date, the Executive shall keep the Company informed of his
whereabouts so that he may be contacted as needed to perform the duties
reasonably requested of him by the CEO.


2.
Compensation and Benefits through the Separation Date.



(a)Base Salary. The Executive shall be entitled to continue to receive his
current rate of base salary of $535,600 per year (“Base Salary”) through the
Separation Date.


(b)Cash Incentive Award. Through the Separation Date, the Executive shall remain
eligible to receive an award under the Company’s 2015 Short-Term Cash Incentive
Plan for Nortek Executives (the




--------------------------------------------------------------------------------




“Annual Bonus”), in accordance with the terms and conditions of such plan,
including the achievement of applicable performance goals as of December 31,
2015 under the plan.


(c)Equity Incentive Awards. Through the Separation Date, and subject to the
Executive’s continued service under this Agreement until the Separation Date,
the stock option, time-based restricted stock and performance-based restricted
stock awards previously granted to the Executive under the Company’s 2009
Omnibus Incentive Plan (the “Equity Awards”) shall remain outstanding and
eligible to vest until the Separation Date, in accordance with the terms of such
awards. Except as otherwise provided in Section 3(c) below, any of the foregoing
awards that otherwise remain unvested on the Separation Date shall be
immediately forfeited.


(d)Employee Benefit Plans. Through the Separation Date, the Executive shall
remain eligible to participate in the health and welfare, retirement and other
employee benefit plans that he participates in at the same level of coverage as
of the date hereof, subject to the terms and conditions of such plans.


(e)Reimbursements and Perquisites. Through the Separation Date, the Executive
shall be reimbursed for all reasonable business expenses and perquisites
consistent with the practices applicable to the Executive in effect as of the
date hereof.


3.
Severance Payments and Benefits. Subject to the Executive’s execution and
nonrevocation of the general release of claims against the Company in the form
attached hereto as Exhibit A (the “Release”) within 45 days following the
Separation Date (or if earlier, the date of termination of employment pursuant
to Section 4(a)(i) or (ii)) (the “Release Consideration Period”), the Executive
shall be entitled to the payments and benefits (the “Severance Benefits”) set
forth below.



(a)Payment. An amount of $2,521,200 shall be payable to the Executive in equal
installments over a period of two years (the “Severance Period”) from the
Separation Date (or if earlier, from the date of termination of employment
pursuant to Section 4(b)), payable in the same manner as the Executive’s Base
Salary was paid to him immediately prior to the Separation Date, commencing on
the Company’s first payroll date following the effectiveness of the Release;
provided, that if the Release Consideration Period begins in one calendar year
and ends in the following calendar year, then payment shall commence on the
first payroll date following the effectiveness of the Release in the latter
calendar year; provided, that the first installment payment shall include any
amounts that would otherwise be due prior thereto.


(b)COBRA. Until the earlier of (i) 24 months following the Separation Date (or
if earlier, from the date of termination of employment pursuant to Section
4(a)(i) or (ii)) or (ii) the date that the Executive obtains new employment that
offers group medical coverage, in the event that the Executive elects to
continue participation in the applicable group medical plan of the Company as of
the Separation Date pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall reimburse the Executive on a monthly
basis at the monthly COBRA rate (or equivalent rate) under such group medical
plan for continued coverage by the Executive and any continued coverage of
Executive’s spouse or dependents; provided, however, that in lieu of such
continued coverage, if necessary to avoid any penalties or additional taxes
associated with continuing such coverage, the Executive shall receive monthly
payments equal to the monthly COBRA rate (or equivalent rate) under such group
medical plan.


(c)Equity Awards. Upon the Separation Date, the Equity Awards shall be subject
to additional vesting as though the Executive had remained employed with the
Company through March 31, 2016, subject to the achievement of applicable
performance goals for any performance-based restricted stock awards. For the
avoidance of doubt, this shall include that the performance-based restricted
stock award granted to the Executive on March 5, 2014 shall become vested as to
such number of underlying shares based on the actual




--------------------------------------------------------------------------------




level of achievement of applicable performance goals under the award as
determined at the end of the applicable performance period.


(d)Welfare Plans. For the duration of the Severance Period, the Executive shall
continue to participate in the Company’s group accident, disability and life
insurance plans at the same level of coverage as of the date of termination of
employment.


4.
Termination of Employment Prior to the Separation Date.



(a)Without Cause; For Good Reason. In the event that the Executive’s employment
is terminated (i) by the Company without Cause (as defined below) or (ii) by the
Executive for Good Reason (as defined below), the Executive shall be entitled to
those Severance Benefits set forth in Section 3 of this Agreement on and after
the Separation Date (unless otherwise stated therein), in accordance with the
terms and conditions provided therein, subject to the Executive’s execution and
nonrevocation of the Release within 45 days following the date of termination of
employment; provided that the Executive shall also continue to receive the
compensation and benefits set forth in Sections 2(a), 2(b), 2(c) and 2(d) of
this Agreement until the Separation Date in accordance with the terms and
conditions provided therein, as an additional severance benefit.
 
(b)Death; Disability. In the event that the Executive’s employment is terminated
on account of Executive’s death or Disability (as defined below), the Executive
shall be entitled to those Severance Benefits set forth in Sections 3(a), 3(b),
3(c) and 3(d) of this Agreement, in accordance with the terms and conditions
provided therein.


(c)Other Reasons. In the event that (i) the Executive’s employment is terminated
by the Company for Cause or (ii) the Executive terminates his employment without
Good Reason, the Executive shall not be entitled to any payments or benefits
under this Agreement, other than any amounts earned or accrued hereunder as of
the date of termination of employment.


For purposes of this Agreement, “Cause” shall mean good faith determination by
the CEO that either of the following has occurred: (i) through the Successor CFO
Date, the willful and continued failure of the Executive to perform (other than
as a result of disability) the Executive’s material duties as Chief Financial
Officer of the Company (or such other duties as the CEO and the Executive may
from time to time mutually determine), after written notice to the Executive,
which notice specifically identifies the manner in which the Executive has not
substantially performed his material duties and provides the Executive a
reasonable time to cure such failure, or (ii) the conviction of the Executive of
a crime involving theft, embezzlement or fraud against the Company or a civil
judgment in which the Company is awarded damages from the Executive in respect
of a claim of loss of funds through fraud or misappropriation by the Executive.
 


For purposes of this Agreement, “Good Reason” shall mean: (i) any reduction of,
or failure to pay, Base Salary or Annual Bonus; (ii) any failure to provide the
payments required by Section 5 (Gross-Up Payment) or Section 7 (Indemnification)
of the Employment Agreement; (iii) relocation of the Company’s principal
executive offices, or any event that causes the Executive to have his principal
place of work changed to any location outside Providence, Rhode Island; and (iv)
any requirement by the Company that the Executive travel away from his office in
the course of his duties significantly more than the number of consecutive days
or aggregate days in any calendar year than was required of him prior to the
date hereof; provided however, that the Executive may not terminate his
employment for Good Reason unless and until he has given the Company notice
specifically identifying the nature of the Good Reason event within 30 days from
the occurrence of such event and provided the Company 60 days to cure.






--------------------------------------------------------------------------------




For purposes of this Agreement, “Disability” shall mean the Executive’s
incapacitation by accident, sickness, or otherwise so as to render him, for a
period of 90 consecutive days, mentally or physically incapable of performing
the services required of him under this Agreement and, if requested by the
Executive, the basis for such incapacity is certified by a licensed physician.


5.
Employment Agreement Provisions; Entire Agreement. The Company and the Executive
acknowledge and agree that Section 5 (Gross-Up Payment), Section 6
(Non-competition and Confidentiality) and Section 7 (Indemnification) of the
Employment Agreement shall be incorporated herein by reference and made a part
of this Agreement. This Agreement and the Release shall constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersede all prior agreements, arrangements and understandings,
written or oral, between the parties with respect to the subject matter herein,
including the Employment Agreement (other than Sections 5, 6 and 7 which are
incorporated herein by reference).



6.
Waiver. No waiver by any party of any breach by any other party of any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of any other provision or condition at the time or at any prior
or subsequent time.



7.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Rhode Island, without reference to its
choice of law rules.



8.
Severability. The provisions of this Agreement are severable, and in the event
that any one or more paragraphs are deemed illegal or unenforceable, the
remaining provisions shall remain in full force and effect.



9.
Amendments. No changes, alterations or modifications may be made to this
Agreement, except by a writing signed by each of the parties hereto.



10.
Assignment. This Agreement is personal to the Executive and shall not be
assignable by the Executive without the prior written consent of the Company
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representative. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.



11.
No Mitigation or Offset. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due to the Executive
under this Agreement on account of future earnings by the Executive.



12.
Taxes; Withholding. The Executive shall be solely liable for all applicable
taxes that arise in respect of the Severance Benefits to be paid or provided
under this Agreement. The Company shall deduct or withhold, or require the
Executive to remit to the Company, the minimum statutory amount necessary to
satisfy federal, state and local taxes required by law or regulation to be
withheld with respect to any benefit provided hereunder.



13.
Notices. All notices given hereunder or under the Release shall be given in
writing, shall specifically refer to this Agreement and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:





--------------------------------------------------------------------------------






If to the Executive:     At the most recent address in the Company’ records.


If to the Company:     Nortek, Inc.
500 Exchange Street
Providence, RI 02903
Attention: General Counsel
Facsimile: 401-751-4610


14.
Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive may not assign his
rights or delegate his obligations hereunder without the prior written consent
of the Company.



15.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.



16.
Section 409A.



(a)Compliance. The intent of the parties is that payments and benefits under
this Agreement are either exempt from or comply with Section 409A of the
Internal Revenue Code (“Section 409A”) and this Agreement shall be interpreted
to that end. The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on the Executive by Section 409A or
any damages for failing to comply with Section 409A.


(b)Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to the Executive in connection with his employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
“specified employee” as defined in Section 409A, no part of such payments shall
be paid before the day that is six (6) months plus one (1) day after the
Executive’s date of termination or, if earlier, the Executive’s death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding shall be paid
without delay over the time period originally scheduled.


(c)Termination as a Separation from Service. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A and for purposes of
any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.


(d)Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in accordance with the
Company’s standard reimbursement process and in no event later than the end of
the calendar year following the calendar year in which the Executive incurs such
expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (ii) the amount of expenses




--------------------------------------------------------------------------------




eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year.


(e)Installments as Separate Payment. If under this Agreement, an amount is paid
in two or more installments, to the extent permissible for purposes of Section
409A, each installment shall be treated as a separate payment.


[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


NORTEK, Inc.


By: /s/ Michael J. Clarke
Michael J. Clarke
President, Chief Executive Officer




EXECUTIVE


By: /s/ Almon C. Hall, III
Almon C. Hall, III










--------------------------------------------------------------------------------








Exhibit A
RELEASE AGREEMENT
This RELEASE AGREEMENT (this “Agreement”) made this ____ __, 2015 (the
“Effective Date”), between Nortek, Inc. (the “Company”), and Almon C. Hall, III
(the “Executive”).
1.
Release.



a.    In consideration of the payments and benefits to be provided by the
Company pursuant to the Transition Employment and Separation Agreement dated as
of May 18, 2015 by and between the Company and the Executive (the “Separation
Agreement”), the Executive waives any claims he may have for employment by the
Company and agrees not to seek such employment or reemployment by the Company in
the future.  Further, in consideration of the benefits to be provided by the
Company pursuant to the Separation Agreement, the Executive, on behalf of
himself and his heirs, executors, devisees, successors and assigns, knowingly
and voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries or affiliates, together with each of their current and
former principals, officers, directors, shareholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of action, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which the Executive ever had, now has, or may hereafter claim
to have against the Releasees by reason of any matter or cause whatsoever
arising from the beginning of time to the time he signs this Agreement (the
“General Release”). This General Release of Claims shall apply to any Claim of
any type, including, without limitation, any and all Claims of any type that the
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act of 1967, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974,
and the Sarbanes-Oxley Act of 2002, each as amended, and any other federal,
state or local statutes, regulations, ordinances or common law, or under any
policy, agreement, contract, understanding or promise, written or oral, formal
or informal, between any of the Releasees and the Executive, and shall further
apply, without limitation, to any and all Claims in connection with, related to
or arising out of the Executive’s employment relationship, or the termination of
his employment, with the Company.


b.    For the purpose of implementing a full and complete release, the Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which the Executive or his heirs, executors, devisees, successors and
assigns may have and which the Executive does not now know or suspect to exist
in his favor against the Releasees, from the beginning of time until the time he
signs this Agreement, and this Agreement extinguishes those claims.


c.    In consideration of the promises of the Company set forth in the
Separation Agreement, the Executive hereby releases and discharges the Releasees
from any and all Claims that the Executive may have against the Releasees
arising under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). The Executive
acknowledges that he understands that the ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits and benefit
plans. The Executive also understands that, by signing this Agreement, he is
waiving all Claims against any and all of the Releasees.






--------------------------------------------------------------------------------




d.    This General Release shall not apply to any obligation of the Company
pursuant to the Separation Agreement, any rights the Executive may have under
equity award agreements between the Executive and the Company, any rights to
indemnification from the Company that the Executive may have, any rights to
continuing directors’ and officers’ liability insurance, or any benefit to which
the Executive is entitled under any tax qualified retirement plan of the Company
or its affiliates, COBRA continuation coverage benefits, or vested benefits
under other benefit plans of the Company or its affiliates.


2.
Consultation with Attorney; Voluntary Agreement. The Company advises the
Executive to consult with an attorney of his choosing prior to signing this
Agreement. The Executive understands and agrees that he has the right and has
been given the opportunity to review this Agreement and, specifically, the
General Release in Section 1 above, with an attorney. The Executive also
understands and agrees that he is under no obligation to consent to the General
Release set forth in Section 1 above. The Executive acknowledges and agrees that
the payments to be made to the Executive pursuant to the Separation Agreement
are sufficient consideration to require him to abide with his obligations under
this Agreement, including but not limited to the General Release set forth in
Section 1. The Executive represents that he has read this Agreement, including
the General Release set forth in Section 1, and understands its terms and that
he enters into this Agreement freely, voluntarily, and without coercion.



3.
Effective Date; Revocation. The Executive acknowledges and represents that he
has been given at least twenty-one (21) days during which to review and consider
the provisions of this Agreement and, specifically, the General Release set
forth in Section 1 above. The Executive further acknowledges and represents that
he has been advised by the Company that he has the right to revoke this
Agreement for a period of seven (7) days after signing it. The Executive
acknowledges and agrees that, if he wishes to revoke this Agreement, he must do
so in a writing, signed by him and received by the Company no later than 5:00
p.m. Eastern Time on the seventh (7th) day of the revocation period. If no such
revocation occurs, the General Release and this Agreement shall become effective
on the eighth (8th) day following his execution of this Agreement.



4.Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.


5.Waiver. No waiver by any party of any breach by any other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.


6.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of [Rhode Island], without reference to
its choice of law rules.


7.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


NORTEK, Inc.


By: _______________________
[Name]
[Title]




EXECUTIVE


By: _______________________
Almon C. Hall, III










